               Case 3:18-cv-01442-GTS-ML Document 4 Filed 12/20/18 Page 1 of 2
                                                                             Barbara H. Trapasso               Philip A. Byler
  NESENOFF&                                  Ira S. Nesenoff
                                             Andrew T. Miltenberg            Ariya M. Waxman                   Senior Litigation Counsel

  MIL'I'ENB~;RGLLP                           Stuart Bernstein
                                                                             Tara J. Davis
                                                                             Diana R. Warshow
                                                                                                               Megan S. Goddard
                                                                                                               Counsel
A'I'TORNI?YS A'I' LAW                                                        Gabrielle M. Vinci                Rebecca C. Nunberg
nmllplaw.com                                                                 Kara L. Gorycki                   Counsel
                                                                             Cindy A. Singh                    Jeffrey S. Berkowitz
                                                                             Nicholas E. Lewis                 Counsel
                                                                             Adrienne D. Levy                  Marybeth Sydor
                                                                                                               Title IX Consultant

                                                                     December 20, 2018

      BY ECF
      Honorable David E. Peebles
      United States District Magistrate Judge
      Northern District of New York
      100 South Clinton Street
      Syracuse, New York 13261

               Re:      Denise Payne v. Cornell University
                        Civil Index No.: 18-cv-1442

      Dear Your Honor:

               Please be advised, I am counsel to Denise Payne ("Plaintiff') in the above-referenced
      matter. I write with consent of Defendant's, to respectfully propose a filing schedule for the
      parties' anticipated pleadings.

              Plaintiff started this action by Summons with Notice in the New York State Supreme
      Court, Tompkins County on November 7, 2018. Defendant filed a Demand for a Complaint on
      November 15, 2018 and thereafter removed this case to this Court. Following discussions
      between counsel, Plaintiff's time to file a complaint in this action was extended and Plaintiff has
      not yet filed a complaint in response to Defendant's demand.

             Accordingly, Plaintiff proposes the following schedule for filing the parties' anticipated
      pleadings:

               Plaintiffs deadline to file a complaint                               January 2, 2019

               Defendants' deadline to Answer or otherwise                           Within 60 days of Plaintiffs
               respond to Plaintiff's complaint                                      receipt of a Waiver of service
                                                                                     from Defendant's counsel

             This additional time is needed in light of the upcoming and recently past holidays, and
      several scheduling conflicts including the undersigned's mandatary presence at hearings in
      separate matters in Des Moines, Iowa and Denver, Colorado. Plaintiff notes that the above
      requested schedule conflicts with the currently scheduled initial conference in this matter,
      scheduled for January 18, 2019. Accordingly, in light of the foregoing and due to the
      undersigned's mandatory appearance on January 18th in the Southern District of New York in the
      matter Duarte v. St. Barnabas Hospital, Index No.: 15-cv-6824, the undersigned respectfully


NEW YORK        ~   363 Seventh Avenue   ~   Fifth Floor   I    New York, NY 10001   I   T: 212.736.4500   ~     F: 212.736.2260

BOSTON          ~   101 Federal Street   ~    19"' Floor   I    Boston, MA 02110     ~   T: 617.209.2188
                   Case 3:18-cv-01442-GTS-ML Document 4 Filed 12/20/18 Page 2 of 2

    NESENOFF&
I   MILTENBERG ~.~.~~
Arroic~r:rs rcr Ln~v


      requests that the initial conference be adjourned to a later date and time that is convenient for the
      court. The undersigned has conferred with Defendant's counsel regarding this adjournment
      request and Defendant's counsel does not object to adjourning the initial conference.

             Counsel remains available should Your Honor have any questions or concerns. Thank
      you for your time and consideration of this application.

                                                    Respectfully submitted,
                                                    NESENOFF & MILTENBERG LLP

                                                    By: Cam-i,e,U.~ Vi,v~.Gi.
                                                        Gabrielle M.Vinci, Esq.
      CC: All counsel(Via ECF)
